The opinion of the court was delivered by
TYLER, J.
The defendant did not direct the plaintiff to charge the casket to his son-in-law, Colby, nor claim that he *655ordered it as tbe latter’s agent and in Ms behalf. He merely told the plaintiff that he wanted it for his daughter, Mrs. Colby. When inquired of by the plaintiff who Colby was and if he was able to pay the expenses incident to his wife’s sickness and death, the defendant replied, “I guess we have got money enough among us to pay for the casket.” Pie selected it, agreed with the plaintiff upon the price and directed him to deliver it at his, the defendant’s house.
It is a familiar rule of law, that when an agent purchases goods without disclosing his agency and the person with whom he deals is unaware of it, he renders himself personally liable. Baldwin v. Leonard, 39 Vt. 260.
The defendant did not disclose his agency to the plaintiff ; on the contrary, his reply to the latter’s inquiry was more indicative of an expectation to pay for the casket himself than that it would be charged to Colby. We think the plaintiff was justified in thus construing his answer and in charging the casket to him.
The referee reports that in his opinion the plaintiff should have understood that the defendant was acting for Colby, that he was not warranted in charging the casket to the defendant and that the latter is not liable therefor; but we 'regard this as a legal inference drawn by the referee and not a finding of fact by him. Briggs v. Estate of Briggs, 46 Vt. 571. Upon the reported facts, we find no error in the judgment of the County Court and that judgement is affirmed.